Citation Nr: 1403721	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome with degenerative changes of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome with degenerative changes of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2011, the Veteran testified before a Veterans Law Judge (VLJ) during a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

In June 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A review of the Virtual VA and VBMS paperless claims processing system reveals the Veteran's December 2013 appellate brief.  The paperless claims systems do not contain any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's retropatellar pain syndrome with degenerative changes of the right knee is manifested by pain and slight limitation of motion, with no evidence of extension limited to 15 degrees or more or flexion limited to 30 degrees or less.  

2.  The Veteran's retropatellar pain syndrome with degenerative changes of the left knee is manifested by pain and slight limitation of motion, with no evidence of extension limited to 15 degrees or more or flexion limited to 30 degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's retropatellar pain syndrome with degenerative changes of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes 5099, 5014 (2013).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's retropatellar pain syndrome with degenerative changes of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes 5099, 5014 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in August 2006.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The August 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the August 2006 letter did not advise him of the evidence necessary to establish a claim of entitlement to an increased evaluation under the specific diagnostic codes assigned to his disability, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The duty to notify has therefore been met.  
With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the March 2007 rating decision on appeal.  Thus, there is no timing error.  

The RO has secured the Veteran's service treatment records (STRs), VA treatment records, private treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected right and left knee disabilities.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examinations were provided in November 2006 and August 2011.  These examinations are informed, competent and responsive to the issue and a new VA examination is not warranted.  The Veteran has submitted personal statements and representative argument.   

Under 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  

The Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

At the March 2011 hearing, the Veteran testified as to the current severity of his right and left knee disabilities.  No deficiencies have been argued by the Veteran. Through numerous notice letters and a remand in June 2011, the Veteran has been advised of what evidence would substantiate his claims, and accorded opportunities to provide substantiating evidence.  The Veteran did not raise any new issues relevant to his claims for increased ratings at the hearing, and there is also no indication of any outstanding evidence he might submit.  See id. at 499.  The Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.  

The RO/AMC complied with the Board's June 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO/AMC secured additional VA treatment records and afforded the Veteran a VA examination to rate the current severity of his right and left knee disabilities.  The RO/AMC has complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).





The Merits of the Increased Rating Claims

At the March 2011 Board hearing, the Veteran testified that his right and left knee disabilities cause pain, locking, and instability.  He stated that he can walk approximately a mile before he experiences problems with his knees.  He further added that if his knees began to cause problems while driving, he must abruptly stop.  

The Veteran's service-connected right and left knee disabilities are rated as 10 percent disabling, each, under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

The Veteran filed an increased rating claim in August 2006.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his right and left knee disabilities have been more severe than at others, and rate it accordingly. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Under Diagnostic Code 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2013).

Arthritis due to trauma under Diagnostic Code 5010 substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2013).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

In November 2006, the Veteran was afforded a VA examination and complained of his knees worsening over the years.  He described his symptoms as difficulty going up and down the stairs, and pain under the kneecap area after sitting for prolonged periods.  He reported popping, grinding, and fatigue and weakness in both knees with excessive activities, but denied swelling, catching, locking, instability, or giving way of both knees.  In regards to treatment, the Veteran indicated that he usually takes Motrin for the pain and uses a brace intermittently on both knees when his knees are more symptomatic.  He admitted that his service-connected knees do not cause problems with his job or activities of daily living.   

Physical examination testing revealed normal alignment of both knees with no evidence of effusion or joint line tenderness.  The VA examiner noted that both knees showed retropatellar compression tenderness with right being equal to the left.  Both knees were negative in regards to McMurray's testing, with Lachman and pivot shift being absent bilaterally.  Medial collateral ligaments (MCLs) and lateral collateral ligaments (LCLs) were stable to varus and valgus stress bilaterally, and there was no incoordination motion; atrophy of the hamstring, quadriceps, or calf group; and no antalgia in his gait bilaterally.  There was also no muscular weakness in repetitive extension or flexion of both knees; however, the VA examiner noted the presence of mild increased pain with repetitive resisted extension in the right and left knees.  Range of motion testing showed flexion to 140 degrees in both knees and extension to 0 degrees in both knees.  The VA examiner diagnosed the Veteran with patellofemoral chondromalacia and mild arthritis, both knees.  He also concluded that he would assign the Veteran an additional 5 degrees range of motion loss in knee extension for the Deluca issues.  

In April 2008, the Veteran reported to his local VA outpatient treatment facility with complaints of bilateral knee pain.  It was noted that the bilateral knee joint pain was worse while walking and running with increased pain when climbing stairs.  Upon physical examination of the Veteran, there was no bilateral knee joint swelling, bilateral knee joint stiffness, or intermittent bilateral knee locking.  The VA physician noted that the Veteran was able to straighten the knees but that the overall knee joints felt unstable.  There was also no crepitus of the patella, patellofemoral lateral tracking, tenderness on palpation of the knees, anterior drawer sign of the knees, plane medial (straight) instability, plane lateral (straight) instability, or anterolateral rotary instability of the knees.  A bounce home test of the knees was negative, Anderson's medial grind test of the knees was negative, and Anderson's lateral grind test of the knees was negative.  Neurological testing revealed no decrease response to tactile stimulation of the dorsum of the foot only and no decreased response to tactile stimulation of the sole of the foot only.  Motor examination testing demonstrated no dysfunction.  X-ray testing results conducted in March 2008 showed findings consistent with early degenerative changes.  

In August 2011, the Veteran underwent a second VA examination.  He indicated that he has intermittent and activity dependent bilateral knee pain, and the pain ranges from a 0 to 9 out of 10 in terms of severity.  He admitted to not having any pain when sitting or lying down, but experiencing pain after running approximately two miles and after repetitive kneeling and squatting.  The Veteran alleged flare-ups in his bilateral knee symptoms twice weekly following running, and the flare-ups often lasted for six to twelve hours, which are often alleviated by the use of over-the- counter Tylenol.  He also stated that he has daily stiffness and intermittently, both knees lock during pivoting or when shifting gears while driving.  He denied having instability, swelling, or the use of an assistive device for his knees.  

Physical examination revealed no swelling or anterior, posterior, medial, or lateral instability.  There was no laxity with application of varus or valgus stress testing.  Lachman and McMurray's testing were both normal, and alignment of both knees was normal.  The VA examiner reported tenderness to palpation along the patellar tendon and along the medial border of the patella for both knees.  Range of motion testing of the right knee revealed extension to 0 degrees and it being "pain free."  Flexion was to 105 degrees with pain at the end of range.  Range of motion testing of the left knee revealed extension to 0 degrees and it being "pain free."  Flexion was to 115 degrees with pain at 105 degrees.  The VA examiner indicated that both patella tracks normally with active quadriceps contraction.  After range of motion repeat testing times three against resistance, the VA examiner concluded that there was no additional loss of range of motion for both knees due to painful motion, weakness, impaired endurance, incoordination, or instability.  X-ray testing showed mild soft tissue swelling anteriorly bilaterally with no osseous abnormalities of the knees.  The VA examiner specifically noted that there was no objective evidence of instability or recurrent subluxation of either knee, and x-rays obtained on the same day as the VA examination do not reveal evidence of degenerative joint disease.   

The preponderance of the evidence is against the assignment of an increased rating for either knee disorder. The current 10 percent ratings are assigned for painful motion of each knee with some limitation.  To warrant an increased evaluation under Diagnostic Code 5260 for limitation of flexion of the leg, there needs to be medical evidence of limitation of flexion that more nearly approximates 30 degrees.  However, at the November 2006 VA examination, flexion of both knees was to 140 degrees, which is normal under 38 C.F.R. § 4.71, Plate II (2013).  In August 2011, range of motion testing revealed flexion to 105 degrees in the right knee and 115 degrees with pain at 105 degrees in the left knee.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5260.  

An increased evaluation is further warranted when extension of the leg is more nearly limited to 15 degrees.  However, at both VA examinations mentioned above, the Veteran demonstrated extension to 0 degrees in both knees, which is considered normal under 38 C.F.R. § 4.71, Plate II.  Therefore, an evaluation in excess of 10 percent is not warranted for either knee under Diagnostic Code 5261.  

Under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  In this case however, there is no compensable loss of flexion or extension of either the right knee or the left knee.

As mentioned above, Diagnostic Code 5257 is used to rate recurrent subluxation or lateral instability.  However, in this case, the competent medical evidence of record is negative for any evidence of sustained instability or subluxation of either knee.  While the Veteran testified at the March 2011 Board hearing that his knees go out and he has instability, he actually denied experiencing instability or giving way of both knees at the November 2006 and August 2011 VA examinations.  Additionally and more importantly, the VA physician found no evidence of lateral instability at the April 2008 VA outpatient treatment visit, and the August 2011 VA examiner noted that there was no objective evidence of instability or recurrent subluxation of either knee.  Since there is no medical evidence of recurrent subluxation or lateral instability, a separate compensable evaluation is not warranted for either knee disability due to impairment of the knee.  

The Board has considered other possible rating codes for higher evaluations for the Veteran's service-connected disabilities; however, there is no evidence of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, impairment of the tibia and fibula for evaluation, or evidence of genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application in this case and do not provide higher evaluations for the Veteran's service-connected right and left knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2013).  

In addition, with respect to the question of whether the Veteran has arthritis in either knee under Diagnostic Code 5003, degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Upon review of record, the November 2006 VA examiner diagnosed the Veteran with mild arthritis of both knees; however, he indicated that x-rays performed that same day showed "mild degenerative changes."  Similarly, x-rays taken in March 2008 showed findings consistent with early degenerative changes.  The August 2011 VA examiner reported that x-ray testing showed mild soft tissue swelling anteriorly bilaterally with no osseous abnormalities of the knees.  The VA examiner noted that there was no objective evidence of degenerative joint disease.  Thus, because arthritis of the knees has not been shown by the medical evidence of record, separate evaluations are not warranted.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  

The Board has considered the Veteran's reports of pain during the VA examinations.  Specifically, in November 2006, the Veteran complained of his knees worsening over the years with some fatigue and weakness.  The Veteran complained of increased pain when climbing stairs in April 2008, and intermittent and activity dependent bilateral knee pain was reported at the August 2011 VA examination.  The presence of pain, fatigue, weakness, and lack of endurance are contemplated in the current rating criteria.  What is of equal importance is the remaining functional use.  See Deluca, 8 Vet. App. at 206-07.  

The August 2011 VA examiner concluded that there was no additional loss of motion on repetitive use of both knees due to painful motion, weakness, impaired endurance, incoordination, or instability.  At the November 2006 VA examination, there was mild increased pain with repetitive resisted extension in the right and left knees, and the VA examiner stated that he would assign the Veteran an additional 5 degrees range of motion loss in right and left knee extension for the Deluca issues.  As previously mentioned, range of motion testing at the November 2006 VA examination reflected extension to 0 degrees for both knees.  The additional 5 degrees of extension assigned does not warrant a compensable evaluation or a higher rating in excess of 10 percent.  Furthermore, there is no indication that pain, due to the Veteran's service-connected knee disabilities have caused functional loss greater than that contemplated by the 10 percent evaluations assigned.  The degree of limitation of motion is contemplated in the current ratings.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 10 percent levels for his right and left knee disabilities, staged ratings are unjustifiable.   

The Veteran has submitted no evidence showing that his right and left knee disabilities have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that this service-connected knee disorders have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 5099-5014, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

The preponderance of the evidence is against the claims, and the appeal is denied.  38 C.F.R. §§ 4.3, 4.7.  


ORDER

An evaluation in excess of 10 percent for retropatellar pain syndrome with degenerative changes of the right knee is denied.  

An evaluation in excess of 10 percent for retropatellar pain syndrome with degenerative changes of the left knee is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


